Atkinson, J.
1. Where an action was brought for damages for an alleged assault and battery, and the defendant offered a plea setting forth his acquittal in a criminal prosecution for the same alleged offense, there was no error in disallowing the plea or in refusing to admit evidence in support thereof. Tumlin v. Parrott, 82 Ga. 735; Cottingham v. Weeks, 54 Ga. 275. See also S. A. L. Ry. v. O’Quin, 124 Ga. 357.
2. The charge of the court complained of was not erroneous for any reason assigned.
3. The remaining assignments of error, not being referred to in the brief of counsel for plaintiff in error, will be treated as abandoned. Mayson v. State, 124 Ga. 789.

Judgment affirmed.


All the Justices concur, except Pish, O, J,, absent.

E. M. & G. F. Mitchell and Sims & Hewlett, for plaintiff in error. W, T. Colquitt and B. J. Conyers, contra.